ICJ_033_GuardianshipInfantsConvention_NLD_SWE_1958-11-28_JUD_01_ME_05_FR.txt. 116

OPINION INDIVIDUELLE DE SIR PERCY SPENDER
[Traduction ]

Tout en me ralliant à la décision de la Cour, j’estime qu’il convient
de procéder pour ma part à l’examen de certains aspects de cette
affaire et de présenter 4 ce propos quelques remarques complémen-
taires.

Je me propose de limiter mon exposé, tout d’abord à l’interpré-
tation de la Convention au sujet des faits de l’espèce et ensuite aux
conclusions du Gouvernement du Royaume de Suède sur l’ordre
public. |

L'éducation protectrice est-elle conforme aux obligations qui in-
combent à la Suède à l'égard des Pays-Bas en application de la Conven-
tion de 1902?

La tâche de la Cour peut, à mon avis, être ainsi définie:

a) La loi suédoise de 1924 sur la protection de l’enfance, dans son
texte modifié, ou l’une quelconque des dispositions de cette loi,
est-elle en contradiction ou incompatible avec la Convention?

b) Les mesures d’éducation protectrice prises et maintenues à
l’égard de l’enfant en vertu des dispositions de cette loi sont-elles
en contradiction ou incompatibles avec la Convention?

La réponse à ces questions dépendra surtout de la juste inter-
prétation qui doit être donnée à la Convention. Il faut également
examiner les termes de la loi suédoise en vertu de laquelle ont été
prises les mesures contestées par les Pays-Bas et il convient de le
faire d’après l'interprétation que l’on donnera à la Convention.

L'interprétation de la Convention doit avoir pour objet de déter-
miner si le cas particulier que nous sommes amenés à trancher entre
ou n’entre pas dans son champ d'application. Notre mission n’exige
tien de plus.

Etant rédigée en termes généraux, la Convention doit, 4 mon
avis, être interprétée et comprise conformément à la matière à la-
quelle elle se rapporte. Les circonstances qui lui ont donné naissance,
son objectif et le but poursuivi constituent des considérations im-
portantes. Défini à la lumière de ces considérations, la matière à
laquelle se rapporte la Convention en indiquera la portée et le
domaine.

Quelle était la situation avant la conclusion de la Convention?
A quels inconvénients de cette situation cherchait-on à remédier ?
Comment et pour quelles raisons cherchait-on à y remédier? Toutes
ces questions sont pertinentes, lorsqu'il s’agit d'interprétation. Les
réponses ne prêtent guère à controverse.

La Convention est l’une de celles qui ont été conclues à peu près
au même moment en matière de conflits de lois. Elle a trait aux

65
CONV. DE 1902 (OP. INDIV. SIR PERCY SPENDER) 117

problèmes qui se posaient lorsqu’a propos de l’administration de la
tutelle des mineurs, un conflit de lois s’élevait entre deux États. Elle
cherchait à formuler des règles qui résoudraient les difficultés inhé-
rentes à cet état de choses; elle cherchait aussi à réaliser entre les
États contractants un accord sur la loi applicable à cette fin. La tâche
des rédacteurs était axée sur le problème des conflits de lots relatifs
à la tutelle et à son administration. Tel était la nature, et la seule
nature, de leur mission.

Ainsi, c’est à cette fin que la Convention cherchait à élaborer des
règles et à imposer des obligations aux États contractants. Son
but était de supprimer les cas de concurrence et de conflit entre
les lois de ces Etats au sujet de la loi applicable à l'administration
des biens et à la garde d’un mineur. Ses dispositions devaient
aboutir à l'intégration, dans les systèmes juridiques respectifs des
États contractants, de certaines stipulations homogènes, en cas
de conflit de lois relatif à l’administration de la tutelle.

Alors qu'auparavant la solution de ce conflit de lois était laissét
au droit distinct de chaque État, le but de la Convention étaie
d'introduire certaines règles et certaines dispositions juridiques
uniformes et de substituer par la suite, en cas de conflit de lois,
ces règles et dispositions à la législation régissant dans chaque Etat
l'administration tutélaire.

A la lumière de ces observations, il appert immédiatement que
l’objet de la Convention était de résoudre un conflit de lois existant,
ou susceptible de se produire, pendant la durée de sa validité entre
deux États contractants, au sujet du droit applicable à la tutelle et
à son administration, lorsqu'un enfant, ressortissant d’un État,
réside habituellement dans le territoire d’un autre État contractant ;
à cet effet, sous réserve des dispositions figurant dans d’autres
parties, le texte disposait que la loi valablement applicable à la
tutelle serait la loi nationale du mineur.

La Convention envisageait ’éventualité d’un conflit entre les
lois de deux États — à propos de la tutelle dans chacun de ces
États. Elle ne visait pas les lois des Etats en général. Elle se bornait
strictement à un conflit de lois sur la tutelle et son administration.
Tel était son objet à l’exclusion de tout autre.

Y a-t-il une incompatibilité ou une contradiction quelconque avec
la Convention, dans le cas de foute limite ou restriction imposée au
droit de garde du tuteur, en application d’une loi d’un État contrac-
tant dans lequel l’enfant réside habituellement, lorsqu'il ne s’agit
pas d’une loi sur la tutelle ou traitant de la tutelle?

La réponse à cette question doit être conditionnée par la portée
et la mise en œuvre de la Convention et cela, à son tour, dépend de
la matière à laquelle elle se rapporte.

66
CONV. DE 1902 (OP. INDIV. SIR PERCY SPENDER) 118

C'est en envisageant la Convention dans son ensemble qu'il faut
déterminer la qualification ou l'objet de ce texte. Les questions
fondamentales qui se posent sont les suivantes: quelle en est la
nature essentielle; 4 quelle matiére se rapporte-t-elle? Les réponses
ne sauraient être trouvées dans l’énoncé abstrait d’un critère
général, mais dans les considérations que je viens d’exposer.

La nature fondamentale apparait, 4 mon avis, assez clairement.
Il s’agit de la tutelle: de l'administration tutélaire et des conflits de
lois relatifs à la tutelle et à son administration. Telle est la matière
visée par la Convention et ce qui, à mon avis, en définit la portée et
le domaine, C'est dans cette perspective qu’il faut interpréter la
Convention. Ainsi interprétée, elle ne confère au tuteur aucune
immunité de cette nature. Il se peut que l'exercice de son droit de
garde soit restreint, même a un degré considérable, par leffet
d’autres lois portant sur des sujets totalement différents, sans qu’il
se produise de conflit de lois au sens de la Convention.

Mais les dispositions, modifiées, de la loi suédoise de 1924 sur la
protection de l’enfance, en application desquelles l'éducation pro-
tectrice a été instituée, visent-elles la tutelle?

Une loi peut produire des effets dans une certaine matière sans
être pour autant une loi portant sur cette matière. Le fond de cette
loi doit être déterminé par son action et non par les effets de cette
action en d’autres matières.

La loi suédoise sur la protection de l’enfance forme un tout.
Ses dispositions sont liées les unes aux autres. Elle a pour objet
la protection de l'enfance et la délinquance, dans le cadre du
problème social ainsi créé, ainsi que la protection et le bien-être
de la société à cet égard.

On s'accorde de plus en plus à reconnaître que la protection de
l'enfance et la délinquance juvénile représentent un problème
social d’une importance vitale qui concerne l’État, non seulement
dans l'intérêt des enfants, mais avant tout dans celui de la commu-
nauté, afin que les adolescents puissent devenir d’utiles membres de
la société au lieu de lui être à charge. A mon avis, les objectifs
essentiels de la loi suédoise, qui oriente notre recherche, sont les
suivants:

a) empêcher que des foyers ayant une influence corruptrice se
créent ou continuent d’exister, empêcher et corriger la délinquance
juvénile,

b) protéger la société contre les conséquences de la mauvaise
éducation de la jeunesse.

Quel que soit l’objet de la loi suédoise, ce n’est pas une loi sur la
tutelle ou se rapportant à la « tutelle ». Je ne saurais imaginer qu’une
nation possédant une législation analogue puisse avoir cette concep-
tion.

On ne saurait contester que, dans certaines circonstances, la
loi suédoise produise des effets à l'égard de la tutelle. Dans la présente

67
CONV. DE 1902 (OP. INDIV. SIR PERCY SPENDER) 119

espèce, la Suède ne conteste pas que ces effets sont de nature à
constituer un empéchement majeur à l'exercice par le tuteur de
son droit de garde. Cela n’en fait pas toutefois, à mon avis, une loi
de tutelle, sur la tutelle, relative à la tutelle ou ayant trait à la
tutelle. Sa nature essentielle n’est pas déterminée par les effets qui
en découlent lorsqu'elle s'applique à des circonstances particulières
et à des faits donnés, ni par des mesures susceptibles d’être régu-
lièrement prises pour son application, ni par leur portée ou leur
effet sur le droit de garde d’un tuteur. Aucun conflit de lois relevant
de la Convention ne se produit donc en principe entre la loi
néerlandaise sur la tutelle et la loi suédoise sur la protection de
l'enfance. Elles portent sur des matières différentes. Leur portée
et le domaine dans lequelelless’appliquent sont distincts. La Conven-
tion n'avait trait qu'aux conflits de lois qui se produisent dans ce
seul domaine de la tutelle, et c’est à cela que se limitent sa portée et
sa mise en œuvre. En principe, la loi suédoise est en dehors du cadre
de la Convention. .

Mais là ne se borne pas notre examen. Un Etat partie à la Conven-
tion ne saurait, guelle que soit la matière de la loi en vertu de laquelle
il agit, contrevenir en quoi que ce soit aux dispositions de cette
Convention.

L'éducation protectrice instituée en l’espèce constitue-t-elle donc
une tutelle rivale?

Son maintien est-il incompatible avec la Convention ou l’une de
ses dispositions particulières ?

La réponse à la première question doit, à mon avis, être négative,
et cela pour les raisons exposées dans l’arrêt de la Cour.

Et s’il en est ainsi, la réponse à la deuxième question doit dépendre
d’une disposition donnée de la Convention; sinon, pour les raisons
déjà exposées, on ne peut pas dire qu’il y ait incompatibilité entre
la mesure d'éducation protectrice et la Convention.

Existe-t-il donc une disposition donnée de la Convention dont on
puisse dire qu’elle est contredite par l'éducation protectrice? La
seule clause précise qu’il conviendra d’invoquer est celle de l’article 7.

Cet article signifie-t-il que toutes les autres mesures que l’on
peut considérer comme destinées à protéger la personne du mineur
sont exclues, quelle que soit la matière ou le contexte de la loi en
vertu de laquelle ces mesures sont prises, ou les circonstances dans
lesquelles elles interviennent? En particulier, une juste interpré-
tation de ce texte interdit-elle la mesure d'éducation protectrice ?

Je ne le pense pas. Il est certain que l’article ne le prévoit pas
expressément. À mon avis, il ne vise que la protection de la personne
de l’enfant dans les éventualités qu'il expose. U1 faut l’interpréter
d’après la portée et le domaine de la Convention dont il fait partie.
Interprété correctement, ce texte n’a jamais eu pour but d’inter-
dire d’autres mesures, telle que l’éducation protectrice, qui n'ont
pas le moindre rapport avec la tutelle.

68
CONV. DE 1902 (OP. INDIV. SIR PERCY SPENDER) 120

L'article 22 a) de la loi suédoise et les articles qui s’y rattachent
doivent être également interprétés d’après la portée et l'application
de la loi dont ils font partie intégrante. On ne peut les isoler de leur
contexte. Ces dispositions de la loi suédoise et l’article 7 de la
Convention s'appliquent à des domaines entièrement différents.
Les dispositions pertinentes de la loi suédoise et l'éducation protec-
trice instituée en application de cette loi n’ont rien à voir avec la
tutelle proprement dite ou l'administration tutélaire; elles sont
entièrement en dehors des termes de l’article 7 de la Convention.
Il n’y a pas de contradiction ou d’incompatibilité.

Il convient de faire une remarque supplémentaire.

Si l’on pouvait prouver que, dans un cas donné, une loi dont les
dispositions soient comparables aux dispositions pertinentes de la
loi suédoise a été appliquée par un État contractant, non pas de
bonne foi, pour en assurer la mise en œuvre mais pour atteindre un
objectif étranger à ce texte, en intervenant par exemple et en
effectuant des restrictions dans l’exercice du droit de garde d’un
tuteur, d’autres considérations tout à fait différentes entreraient en
jeu. Mais tel n’est pas le cas en l’espèce. Les Pays-Bas ont très
justement reconnu que la Suède a agi avec une bonne foi absolue,
en application de sa législation. Et il n’est pas question non plus
de déni de justice. Les Pays-Bas contestent uniquement que la
mesure d'éducation protectrice soit conforme aux dispositions de
la Convention.

A mon avis, les Pays-Bas ne sont pas parvenus à démontrer que
la Suède n'avait pas respecté les dispositions de la Convention.

Ordre public

Dans la présente affaire, la question essentielle sur laquelle les
Parties ont concentré leur attention est la suivante: convient-il
d'interpréter la Convention comme contenant une réserve implicite
qui permettrait, en raison de l’ordre public, d’écarter l’application
de la loi étrangère reconnue comme régulièrement applicable au
droit de garde du tuteur à l'égard de l’enfant ? L’arrét de la Cour ne
se prononce nullement sur ce point, et il n’est pas nécessaire qu'il
le fasse; néanmoins, étant donné la façon dont les Parties ont exposé
leur thèse et l'importance attachée à cette question, je crois qu'il
convient que j’exprime mon opinion sur ce point. Je ne voudrais
pas, en effet, qu'en gardant le silence je puisse donner à croire que
l'argumentation de la Suède aurait pu se fonder avec quelque
chance de succès sur les conclusions qu'elle a formulées à cet égard.

Le Gouvernement suédois a fait valoir que l’« ordre public » est
réservé par la Convention, que la loi suédoise de 1924 sur la protec-
tion de l’enfance, modifiée par la suite, est une loi d’ordre public
et qu'en conséquence, l’« éducation protectrice » instituée par les
autorités suédoises ne constituerait pas une violation de la Conven-
tion de 1902.

69
CONV. DE 1902 (OP. INDIV. SIR PERCY SPENDER) I2I

L'examen de cette partie de l’argumentation soulève des questions
dont l'importance pourrait être assez considérable. Nous avons
affaire à une convention sur un conflit de lois suscité dans ce qu'on
peut appeler le domaine du droit privé; il n’en s’agit pas moins, à
tous égards, d’une convention internationale entre États souverains.
Si l’on accueille la thèse suédoise que cette réserve doit être sous-
entendue dans la Convention, cela pourrait permettre de prétendre
que des réserves analogues doivent être sous-entendues dans le cas
d’autres traités et conventions de nature très différente.

La règle pacta sunt servanda présente une importance particulière
lorsqu'on examine cette thèse du Gouvernement de la Suède. II
nous faut être constamment sur nos gardes, afin que rien de ce que
on pourrait omettre de dire —
ne vienne donner crédit à l’idée que les nations ont le droit, en invo-
quant «l’ordre public », de déterminer leurs propres critères pour
définir les obligations qui leur incombent en vertu de conventions
ou de traités internationaux (cf. la Question des « communautés »
gréco-bulgares, C. P. J. 1., Série B, n° 17, p. 32).

Les conclusions officiellement présentées à la Cour par la Suède
à l’issue des plaidoiries sont les suivantes:

« Que les règles de conflits de lois qui font l’ objet de la Convention
de 1902 sur la tutelle des enfants mineurs n’affectent pas le droit
des Hautes Parties contractantes d’imposer aux pouvoirs des tu-
teurs étrangers, comme du reste des parents étrangers, les limita-
tions réclamées par leur ordre public;

que ces régles laissent notamment intactes les compétences des
autorités administratives assurant le service public de la protection
de l’enfance;

que la mesure d’éducation protectrice prise à l’égard d’Elisabeth
Boll n’a pu dés lors violer en rien la Convention de 1902 dont les
Pays-Bas se réclament. »

                           

L’argumentation suivante a été présentée à l’appui de ces conclu-
sions. On s’est efforcé de poser deux prémisses.

La première est que l’application du statut personnel d’un étran-
ger doit céder devant celles des dispositions de la loi du for qui
relèvent de l’ordre public, ou tout au moins de l’ordre public inter-
national.

La seconde est que les dispositions de la législation suédoise
relative à l'éducation protectrice ont bien ce caratcère, en fait.

Il convient de noter que la première prémisse énoncée par la
Suède ne prétend pas que le statut personnel de l’étranger doive
céder devant toutes les dispositions de la loi du for. Il ne s’agit que
des dispositions qui relèvent de l’ordre public ou, tout au moins,
de l’ordre public international.

Il n’est pas non plus allégué que fouies les règles ou lois d'ordre
public doivent avoir priorité sur le statut personnel des enfants
ressortissants des États signataires de la Convention. Il s’agit
seulement de la fraction de l'ordre public à laquelle, de toute évidence,

70
CONV. DE 1902 (OP. INDIV. SIR PERCY SPENDER) 122

les législateurs attachent une importance telle que non seulement
ils l’appliquent aux étrangers dans leur propre territoire, mais
encore qu'ils refusent d'admettre dans ce domaine l’application de
la loi étrangère. Cette partie de l’ordre public est qualifiée d’ordre
public international ou d’ordre public international privé.

Je m’abstiendrai d'examiner ces termes descriptifs et de recher-
cher s’ils impliquent ou non un concept de droit définissable, ou
s’ils ne sont que des termes descriptifs, s'appliquant de façon géné-
rale à certaines catégories de lois que d’autres pourraient définir
différemment. Il est important cependant de comprendre le sens
donné à ces termes par la Suède.

C’est ce qu’indique ensuite l’argumentation suédoise, en repro-
duisant la citation suivante de l’arrêt de la Cour de cassation de
Belgique, en date du 4 mai 1950 (Pas. 1950, 1. 624):

« Une loi d’ordre public interne n’est d’ordre public international
privé que pour autant que le législateur ait entendu consacrer par
les dispositions de celle-ci un principe qu’il considère comme essentiel
à l’ordre moral, politique ou économique et qui, pour ce motif, doit
nécessairement, à ses yeux, exclure l’application en Belgique de
toute règle contraire ou différente inscrite dans le statut personnel
de létranger. »

On soutient donc que l’ordre public est applicable dans les cas où:

a) il est fait obstacle 4 l’application de la loi étrangère — c’est

l'effet négatif;

b) Vapplication de la loi locale est rendue obligatoire — c'est

l'effet positif.

En outre, on soutient que les mesures locales rendues obligatoires
dans l'intérêt général, afin de prévaloir sur la loi étrangère, peuvent,
dans certains cas, avoir pour conséquence l'élimination complète
de cette loi, la loi du lieu étant appliquée ou lui étant substituée ;
dans d’autres cas, l’application de la loi étrangère peut n'être
affectée que partiellement.

Il n'est guère nécessaire de faire allusion aux nombreux cas où,
conformément au droit interne d’un pays, les tribunaux de ce pays
ont refusé, en dehors des obligations imposées par traité, de recon-
naître les lois étrangères, les décisions de justice ou les droits
résultant de ces lois, en invoquant l’ordre public. Toute nation peut
agir ainsi dans la mesure où elle estime que les principes fondamen-
taux de son ordre public l’exigent.

Dans tous les pays, l’ordre public est dans un état de transfor-
mation constante. I] ne cesse d’évoluer. Il est impossible de formuler
un critère absolu. Il ne peut être défini par une formule. I s’agit
d’un concept. Les différences entre les points de vue juridiques
adoptés par les tribunaux internes des divers pays dans les cas
particuliers qu’ils ont été appelés a trancher paraissent assez
évidentes, de méme que les larges divergences de vues 4 propos de

7i
CONV. DE 1902 (OP. INDIV. SIR PERCY SPENDER) 123

divers aspects importants de l’ordre public, telles qu’elles sont
exprimées par la jurisprudence et par d’éminents publicistes. Le
vrai problème est celui de savoir si la notion d’ordre public se fonde
sur des considérations analogues à celles de l’article VI du Code civil
français, ou sur des principes très larges d’ordre moral, politique
ou économique, ou sur le caractère obligatoire des lois internes, sur
leur application, dans le territoire de l’État, à tous les individus,
ressortissants ou étrangers, ou sur des différences réelles ou suppo-
sées entre les lois de caractère positif et négatif, ou les lois de droit
. privé et de droit public, ou les lois de caractère administratif et
non administratif, ou sur l’ordre public en tant que tel, où l’ordre
public international (ou l’ordre public international privé), etc.;
les décisions mettant en œuvre l’ordre public sur le plan interne se
fondent soit sur les termes précis d'un texte législatif, soit sur une
conception plus ou moins souple de ce qu’exige ou permet l’ordre
public à l'égard de l'espèce envisagée.

Il est difficile de discerner, si tant est que ce soit possible, un lien ou
un raisonnement commun rattachant ou harmonisant les différentes
espèces, si ce n’est. le concept général d’ordre public tel qu'il est
élaboré dans chaque système juridique interne, loi par loi, cas par
cas et au fur et à mesure. On peut dire évidemment que les espèces
se rattachent à des principes généraux ou à des catégories très larges
et quelque peu imprécises. Il est, par exemple, notoire que les
tribunaux internes d’un même pays peuvent différer dans l’appli-
cation des principes de l'ordre public à des circonstances nouvelles
et changeantes. Certains répugnent à soutenir un nouveau dévelop-
pement d’un principe d’ordre public ou à étendre à des circonstances
nouvelles l’application des principes existants. D’autres n’éprouvent
pas la même répugnance.

Certains se sont efforcés de discerner un ou plusieurs principes
définissables permettant d'expliquer ou d’harmoniser les diverses
espèces ainsi tranchées dans des pays différents et d’ériger ces prin-
cipes en règles de droit international. Pour ma part, je dois admettre
que ces tentatives ne me semblent pas convaincantes. C’est pour
le moins compréhensible. Quelles que soient les lois internes ou les
principes généraux invoqués au nom de l’ordre public, chaque pays
détermine pour lui-même, au moyen de sa législation, de ses organes
administratifs ou par l'intermédiaire de ses tribunaux, dans quelle
mesure il admettra — si tant est qu'il les admette — ou exclura les
lois étrangères ou les droits étrangers normalement applicables.
Dans chacun de ces cas, pour des raisons certainement valables et
suffisantes aux yeux de l’État intéressé, il s’agit d’une affirmation
de la souveraineté nationale.

Il n’y a donc pas lieu de s’étonner que, lorsque l’on s’efforce de
formuler quelques règles directrices, les lois auxquelles est attribué
un caractère absolu et impératif soient réparties en deux catégories
(Savigny, traduction anglaise par Guthrie, p. 78): celles qui sont
« édictées uniquement en vue de personnes titulaires de droits » et

72
CONV. DE 1902 (OP. INDIV. SIR PERCY SPENDER) 124

celles qui ne sont pas édictées de cette manière mais reposent sur
des motifs d’ordre moral ou sur l'intérêt général, «en ce qu'elles
ont trait à la politique, la police ou l’économie politique ».

Ainsi, Brocher qualifie respectivement ces deux catégories de
«lois d’ordre public interne » et de «lois d’ordre public interna-
tional ». Cette distinction a pour but d’indiquer que les lois appar-
tenant à la première catégorie ne sont applicables que lorsque la
loi interne du for s'applique, tandis que l’application des secondes
s'impose de façon impérative, même dans le domaine du droit inter-
national privé du pays.

Niboyet est d’un autre avis; il en va de même de Bartin et de
Mancini. Les nombreux auteurs cités par les deux Parties au cours
des plaidoiries devraient pour le moins nous apporter la preuve, s’il
en était besoin, que l’ordre public ne sert qu’à décrire de façon
générale le processus par lequel les nations repoussent ou refusent
d'accepter les lois étrangères, afin, ou sous prétexte d'appliquer
les principes fondamentaux de l’«ordre public », tels qu’on les
conçoit d’une époque à l’autre (voir Dennis Lloyd, Public Policy:
A Comparative Study on English and French Law, 1953, et l’Afaire
du paiement de divers emprunts serbes émis en France, C. P.J.L.,
Série A, n° 20/21, p. 46).

Mais, quelle que soit la position prise 4 un moment donné par un
système de droit interne, dès lors que notre Cour est saisie d’un
accord, d’une convention ou d’un traité international, les considé-
rations qui me paraissent devoir s’appliquer au problème sont
entièrement différentes.

Le Gouvernement suédois n’a pas sous-estimé la difficulté que
comporte l'application de l’ordre public aux traités et conventions.
C’est particulièrement manifeste dans la duplique suédoise déposée
en réponse à la réplique néerlandaise. Ce dernier document avait
présenté des arguments qui me paraissent très forts contre le recours
à l'ordre public, pour l’opposer aux conventions internationales en
général. Ïl ne servirait à rien, à mon avis, de faire allusion aux
éminents auteurs cités par les deux Parties à l’appui de leurs
conclusions respectives. La Suède prétend, d’une part, que presque
tous les auteurs qui ont traité des conflits de lois reconnaissent avec
elle que l’ordre public peut faire obstacle aux conventions — ou
qu'il est réservé par elles; les Pays-Bas d’autre part affirment que
la situation est exactement inverse. I] me semble que la Suède s’est
sentie tenue, dans sa duplique, de contrebalancer l'autorité des
remarques de Wolff (Das internationale Privatrecht Deutschlands,
p. 70) et de Melchior (Grundlagen, p. 359) citées dans la réplique des
Pays-Bas. La force de persuasion de ces remarques est, 4 mon avis,
si grande qu’il convient de les citer in extenso :

« Lewald souligne avec raison les dangers qui surviennent quand
on invoque l’ordre public à propos de conventions entre Etats.
Cela permettrait à tout Etat de restreindre pratiquement à sa guise

73
CONV. DE 1902 (OP. INDIV. SIR PERCY SPENDER) 125

l'application de la Convention et de la priver ainsi pratiquement de
toute sa valeur. » (Wolff, loc. cit.)

« A mon avis, en cas de doute, il faut considérer que l'application
de l’ordre public ne peut être admise sur le plan des conventions
entre Etats portant sur les conflits de lois. Normalement, les Etats
parties à une convention internationale ont l'intention de créer des
obligations d’un caractère prévisible de part et d'autre. Pourtant,
si l’on admet des exceptions au nom de l’ordre public, il doit en
résulter d'importantes perturbations dans les conventions entre
Etats, et ceci d’une façon qui n’est guère prévisible au moment de
la conclusion de la convention, car l’ordre public est moins nette-
ment défini que ne le sont les autres principes en matière de conflits.
Et si l’on permet aux tribunaux d’appliquer la notion d'ordre
public dans le domaine des conventions entre Etats, il faut néces-
sairement aussi approuver les lois d’un Etat contractant qui, ulté-
rieurement, saperaient la convention au nom de l’ordre public. »
(Melchior, loc. cit.)

Tout en demeurant sur les positions adoptées par elle dans son
contre-mémoire, la Suède, dans sa duplique, a présenté son argu-
mentation d’une façon un peu différente et en la circonscrivant dans
des limites qui étaient, sans aucun doute, à son avis, plus aisément
défendables, Elle pose tout d’abord le problème de la façon suivante:

« La question est de savoir si le Gouvernement suédois a violé la
Convention de 1902 en faisant à une enfant néerlandaise application
de sa loi sur la protection de l’enfance, nonobstant la loi de tutelle
néerlandaise reconnue applicable à ladite enfant. »

La suite de argumentation suédoise consiste à dire que la loi
sur la protection de l’enfance faisant partie du droit public est
applicable sur tout le territoire à tout enfant étranger qui s’y
trouve; qu'aucune loi, nationale ni étrangère, ne peut en empêcher
l'application et que la Convention de 1902 n’était nullement destinée
à modifier cette situation.

Les règles de droit public (ou administratif) sont, à l’en croire,
absolument impératives.

Il paraît inutile de faire valoir que le caractère obligatoire
d’une loi interne, valablement édictée, qui s’applique clairement,
expressément ou qui s'impose implicitement, en termes qui sont
obligatoires pour les organes administratifs et judiciaires du pays,
aux personnes et aux biens qui se trouvent sur le territoire
d'un État souverain et indépendant, doit être respecté par ces
organes judiciaires et administratifs à l'égard de tous, étrangers ou
nationaux, dans les limites de ce territoire. En vérité, si l’on suppose
que la loi est constitutionnelle et valable dans l’ordre juridique
interne de l’État intéressé, tout Etat partie à un traité ou à une
convention a compétence pour édicter une loi obligatoire à l'égard
de ses propres autorités, aux termes de laquelle, nonobstant toute
stipulation à cet effet dans le traité ou la convention, certaines de

74
CONV. DE 1902 (OP. INDIV. SIR PERCY SPENDER) 126

ses dispositions, obligatoires pour cet État, ne sont pas applicables:
de même, tout État sera compétent pour édicter des lois dont les
termes seront en contradiction flagrante avec ceux d’un traité
préexistant et dictés par une intention dérogatoire (voir Sanchez v.
United States, U.S. Supreme Court Reports, vol. 216, p. 167). Que
cette loi soit qualifiée ou non de loi impérative ou de loi de droit
public, elle aura son plein effet dans les limites du territoire de
l'État en question. Mais cela n’aurait aucun rapport avec la question
de savoir si.cette législation — ou si un acte accompli en application
de cette législation — constitue ou non une violation des obligations
qui lient l'État en vertu du traité ou de la convention.

L'on peut résumer ainsi l’argumentation du Gouvernement
suédois sur cet aspect, telle qu’elle est exposée dans sa duplique:

1) Il faut distinguer «ordre public » et «droit public », en tant
que justification de l'application de la loi du for.

2) Cela représente plus d’une divergence de points de vue
juridiques.

3) L'ordre public peut être invoqué pour écarter une loi étrangère
qui serait applicable et pour appliquer, par voie d'exception, la loi
locale.

4) D’autre part, les règles impératives du droit. public sont
applicables de façon normale et obligatoire à tous ceux qui résident
dans le territoire, abstraction faite de toute loi étrangère.

Il convient de faire observer que l’argumentation de la Suède
est la suivante: tandis que l’«ordre public » peut être invoqué par
voie d’exception, les règles impératives du « droit public » s’impo-
sent à tous ceux qui résident dans le territoire, abstraction faite de
toute loi étrangère; qu'il résulte d’une convention ou d’un traité
ou de toute autre source, le « droit public » n’admet pas même le
principe de l’applicabilité de la loi étrangère. Mais si l’«ordre
public » ou le « droit public » peut être invoqué à l’égard de la pré-
sente convention, il apparaît clairement, à mon avis — quelle que
soit la manière de présenter l’argumentation —, que cela n’est
réalisable qu’au moyen d’une réserve implicite ou d’une exception
à la Convention. À mon avis, pareille réserve ne saurait être sous-
entendue en l'absence d’une nécessité évidente qu’il faut ainsi la
sous-entendre pour donner effet aux intentions des parties.

Quelle est la nature ou la définition d’une « loi de droit public »?
Les opinions varient. Il y a désaccord sur ce point.

Il est commode de répartir les lois au sens large en deux caté-
gories, droit public et droit privé, les premières portant sur un
domaine général ayant trait à l’organisation de la société et s’appli-
quant à tous dans les limites de l’État intéressé, les secondes se
rapportant plutôt aux intérêts particuliers des individus, etc., et non
pas de la société dans son ensemble.

Mais il convient de définir de façon plus précise le « droit public »
dans le contexte du présent différend. La duplique de la Suède a

75
CONV. DE 1902 (OP. INDIV. SIR PERCY SPENDER) 127

laissé subsister dans mon esprit un certain doute: prétend-elle que
la notion de « droit public » est considérée comme faisant partie ou
comme se distinguant de la notion d’« ordre public »? Ce point
demeure quelque peu obscur dans les conclusions finales de la
Suède. Mais quoi qu’il en soit, il est raisonnablement clair que, telle
qu’elle est employée par la Suède, l'expression «droit public »
désigne une loi dont les termes s’appliquent sans distinction aux
nationaux ainsi qu’aux étrangers, dans les limites du territoire d’un
État et qui est rendue obligatoire à toutes les personnes et à tous
les organismes chargés de l'appliquer. Elle comprend les règles de
droit constitutionnel, de procédure et de droit administratif.

D'autres décrivent parfois le « droit public », faute de le définir,
dans des sens parfois similaires et parfois différents. Pour certains,
c’est un synonyme de «droit social », d’autres lui attribuent le
rôle précis de fournir à un Etat sa structure politique et y englobent
la constitution d'un pays, les lois électorales, les lois pénales et
certaines lois administratives et fiscales. Dans ce contexte, le « droit
public » couvre un domaine différent de celui de l’«ordre public ».
Les deux notions apparaissent aux uns comme des notions diffé-
rentes, dont les domaines peuvent se rejoindre mais sans jamais
empiéter l’un sur l’autre.

D'autres considèrent que le « droit public » est une ramification
particulière du droit dont les limites sont assez précises et qui peut
être ainsi définie: «l’ensemble des règles — législatives, adminis-
tratives et jurisprudentielles — qui définissent ou devraient définir
les rapports entre les pouvoirs publics et les différents organismes
administratifs et les autorités, aussi bien entre eux qu’à l’égard
des particuliers. Elle englobe, par conséquent, le droit constitu-
tionnel et le droit administratif. » (Droit public and ordre public,
Transactions of Grotius Society, 1929, vol. 15, pp. 83 ets.)

Ainsi décrit, le « droit public » me paraît non seulement empiéter
sur le domaine qui est en général considéré comme appartenant à
l’« ordre public », mais encore en recouvrir une partie considérable.
Je présume qu’il comprendrait une loi de droit public de la catégorie
indiquée par la Suède, mais il est assez évident qu’il en comprend
encore bien d’autres. Il me semble que le « droit public » au sens
employé par la Suède est soit une partie de la notion d’«ordre
public », soit, s’il s’agit d’une notion distincte, que ces deux notions
coïncident pour occuper une importante partie du même domaine.
Il n’est cependant pas nécessaire, à mon avis, d’en décider en
l'occurrence. Car dans les deux cas, quel que soit l'énoncé de l’argu-
mentation, ce que l’on demande à la Cour, c’est de sous-entendre
à la Convention une réserve — en d’autres termes, de laisser enten-
dre qu'il existe une clause ou une restriction — faisant échapper
aux termes et à l’application de la Convention toutes les lois d’« ordre
public » et/ou le droit public. Sur cette base, les thèses présentées
dans les deux cas par la Suède subsistent ou s’effondrent ensemble
car, à mon avis, on ne peut, en principe, les distinguer l’une de l’autre.

76
CONV. DE 1902 (OP. INDIV. SIR PERCY SPENDER) 128

En vérité, s’il faut considérer que le «droit public » est une
notion distincte de l’«ordre public » et n’en fait nullement partie,
il me paraît évident que la thèse de la Suède est sans fondement
(voir l'affaire du Traitement des nationaux polonais dans le territoire
de Dantzig, C. P. J.I., Série A/B, n° 44, p. 24). En effet, en dehors
de tout ce qui pourrait figurer dans cette Convention (ou dans une
autre convention) relative aux conflits de lois, il serait permis et
conforme à la Convention qu’un État contractant édicte une « loi
de droit public » ayant la nature indiquée par la Suède et que cette
loi stipule que certaines de ses dispositions devront entrer en
vigueur, nonobstant toute disposition contraire figurant dans une
telle convention. Lorsqu'une mesure prise en vertu d’une réserve,
d’une exception ou d’une exclusion du «droit public » peut l’être
«nonobstant toute loi étrangère », il n’y a guère de place même
pour les garanties qui ont été envisagées afin de maintenir dans
des limites raisonnables et contrôlables les recours à la réserve
d’« ordre public ».

. Je ne puis considérer comme fondée une thèse aboutissant a de
tels résultats. (Voir l'avis consultatif sur le Service postal polonais
à Dantzig, C. P. J. 1., Série B, n° 1x, pp. 37-39.)

I] semble en outre que la Suède n’a pas tenu compte, ou n’a pas
assez tenu compte du fait que les mesures qui pourraient, dans
certains pays, devenir l’objet de lois de «droit public», sont
régies dans d’autres pays par le Code civil.

J'estime que le problème aurait été posé plus clairement dans
cette affaire si l’on s'était moins attaché à l’«ordre public » et
au «droit public » et davantage à l’examen de la matière, du but,
de la portée et du fonctionnement de la Convention, en tenant
compte des termes dans lesquels elle a été rédigée et acceptée.

Il est cependant compréhensible que ce dernier point de vue ait
moins attiré attention que l’autre, puisque les conclusions relatives
à une réserve ou à l'exclusion de l’«ordre public » ou du « droit
public » reposent sur des considérations en grande partie étrangères
aux termes de la Convention. En supposant qu’il existe pareille
réserve ou exclusion — ce que la thèse suédoise se propose d'établir —,
les termes de la Convention n'avaient, dans ce débat, qu’une impor-
tance secondaire. Selon les conclusions de la Suède, il suffit de
démontrer que la loi en vertu de laquelle a été prise la mesure
litigieuse est une loi d’« ordre public » ou de « droit public »; c’est
cela, en l’absence de tout grief de déni de justice, qui résout la
question, quels que soient les termes de la Convention.

L’ordre public est principalement et au premier chef un concept
de droit interne. Cependant, lorsqu'il s’agit d’une obligation inter-
nationale dont la Cour est appelée à connaître, comme c’est le cas
dans la présente espèce, l’on se trouve dans un domaine entièrement
différent. Les obligations résultant de traités et de conventions, quel-
les qu’elles soient, doivent être fidèlement respectées. Les dispositions

77
CONV. DE 1902 (OP. INDIV. SIR PERCY SPENDER) 129

du droit interne ne peuvent l'emporter sur celles d’un traité ou
d'une convention (Question des «communautés » gréco-bulgares,
C. P. J.Ï., Série B, n° 17, p. 32).

I] convient de redire que ce que l’on demande ici à la Cour
c'est de sous-entendre ou, en termes juridiques, d’impliquer une
réserve — dont les termes précis n’ont jamais été énoncés claire-
ment — qui écarte du domaine de la Convention toutes les lois
des États contractants se rapportant à l’«ordre public » ou aux
«lois de droit public ». Il serait nécessaire de fournir l'argumentation
la plus convaincante pour justifier de la part de la Cour une telle
attitude, car elle permettrait aux États de décider eux-mêmes de
Ja portée des obligations qui leur incombent en vertu de la Conven-
tion. Cela leur serait permis même en dérogation des obligations
qu'elle impose par ailleurs. La Convention ne serait plus qu'un
cadre vide. On imagine difficilement quelle valeur la Convention
pourrait avoir dans ces conditions ou, étant donné le problème
qu’elle cherchait à résoudre, pourquoi elle aurait jamais été conclue.

Avant que la Cour soit fondée à sous-entendre une réserve, il
faudrait que la preuve lui soit apportée qu’une telle attitude était
essentielle pour respecter l'intention des parties, car dans le cas
contraire, un accord nouveau et différent serait imposé aux États
contractants.

Il n’y a aucune preuve que telle ait été l'intention. On s’est
appuyé, cependant, sur un prétendu principe selon lequel une telle
réserve ou exclusion doit être sous-entendue dans les cenventions
relatives au droit privé. En d’autres termes, l’« ordre public »
s'applique rétroactivement, et l’on ne peut même pas invoquer à
l'encontre d’une telle convention des droits définitivement acquis.

Les Parties avaient la faculté de stipuler expressément une telle
réserve. En vérité, on a fait valoir pour la Suède qu’une réserve
d'ordre public est stipulée expressément dans presque tous les
traités et que ceux où elle ne figure pas sont des exceptions. Or, les
Parties à la présente Convention n’en ont pas disposé ainsi. Il
n'appartient pas, à mon avis, à la Cour de faire des conjectures sur
la raison de leur silence. Au cours des travaux préparatoires, les
rédacteurs de la convention se sont manifestement préoccupés de
la question de savoir s’il convenait ou non d'inclure une clause de
ce genre. C’est de propos délibéré qu'ils se sont abstenus de le faire.
Ce serait, à mon avis, aller à l'encontre de toutes les règles de
l'interprétation, telles que je les comprends, que de sous-entendre à
présent une telle réserve.

J'estime qu’il convient de faire ici quelques observations d’ordre
général sur le recours aux travaux préparatoires lorsque l’on re-
cherche l'interprétation valable de traités et de conventions. Dans
certains cas, il se peut que le recours aux travaux préparatoires de
traités ou de conventions soit nécessaire. Mais, toutes les fois que
cela est permis, il convient, à mon avis, de le faire avec prudence
et modération, car il est toujours à craindre qu’au lieu d'interpréter.

78
CONV. DE 1902 (or. INDIV. SIR PERCY SPENDER) 130

le traité ou la convention en question, l’on s’aperçoive que l’on a
tendance à interpréter les travaux préparatoires et à reporter cette
interprétation sur le traité ou la convention qui doit être l’unique
objet de cette interprétation.

Il y a, à mon sens, dans l’affaire qui nous est soumise, un exemple
de cette possibilité. Certains ne trouvent aucun élément réellement
utile, dans un sens ou dans l’autré, dans les travaux préparatoires.
D’autres prétendent que ces travaux viennent très nettement ren-
forcer l'opinion que l’«ordre public» échappe à la Convention.
D'autres sont tout aussi convaincus que les travaux préparatoires
confirment tout aussi nettement le point de vue opposé. Pour ma
part, il me semble qu’il y a là un terrain quelque peu instable pour
servir de base à un raisonnement.

Ceux qui soutiennent qu’il faut sous-entendre une telle réserve sont,
il me semble, contraints d'admettre que — sous réserve d’un examen
par cette Cour —les États ont pouvoir discrétionnaire, en appliquant
dans les limites de leur territoire leur propre conception de l’ordre
public, de déterminer dans quelle mesure la réserve permettra
d'appliquer la Convention. On a laissé entendre que, lorsqu'un État
invoque la réserve, son devoir est, dans une certaine mesure, de
démontrer qu’il a fait une application raisonnable et de bonne foi de
son ordre public — quel qu’en puisse être le sens dans le présent
contexte. L'État doit être prêt à soumettre son action à l’examen. En
cas de différend, on fait valoir, en outre, que les actions des États sont
soumises à la censure de la Cour, à à condition qu’elle soit compétente.
Mais que se produit-il lorsque, dans une espèce donnée, la Cour n’est
pas compétente? Au surplus, s’il nous appartient de définir — et c’est
la tâche qui nous incomb 1
où elle a été conclue en 1902, il n’y a pas lieu de tenir compte d’un
argument qui prétendrait qu’en cas de différend on pourrait s’adres-
ser à la Cour en qualité de juridiction de revision, pour qu’elle
exerce un contrôle sur l’usage déraisonnable fait par un État contrac-
tant de la réserve, ou pour qu’elle en atténue les conséquences. Et
quel critère convient-il d'appliquer pour en déterminer le caractère
raisonnable ? (Voir Emprunts serbes, C. P. J.1., Série A,n°%520/21, p.46.)

Si une telle réserve était sous-entendue, elle aurait un caractère
indéfini et il ne resterait plus grand-chose d’obligations juridiques
prévues par la Convention. En effet, leur teneur serait variable,
indéfinie, imprévisible, et dépendrait du bon vouloir des diverses
parties. Il me paraît difficile de comprendre des obligations juri-
diques aussi mal définies et imprécises.

À mon avis, les conclusions de la Suède sur ces points sont dénuées
de fondement.

L'opinion que j'ai exprimée à propos de l'interprétation exacte
de Ia Convention exclut toute réserve, exception ou exclusion fondée
sur l’« ordre public » ou le « droit public ».

Dans la présente espèce — et la décision doit évidemment se
limiter à l'espèce, aux circonstances et aux faits qui en sont le cadre

79

                              
CONV. DE 1902 (OP. INDIV. SIR PERCY SPENDER) 131

—, j'arrive au même résultat que ceux qui sont partisans d’une telle
réserve, exception ou exclusion.

Mais, à mon avis, les motifs qui nous amènent à cette conclusion
ne sont pas dénués d'importance. Ils ne représentent pas simplement
une manière d'aborder le problème, ils diffèrent sur le fond.

À mon avis, une réserve ou une exception d’« ordre public »
sèmerait la confusion dans le texte de la Convention. Ce qui est
donné d’une main serait repris de l’autre. Des obligations destinées
clairement à s'imposer, en vertu de la Convention, à tous les Etats
contractants n'auraient aucun sens durable — si en vérité elles
conservaient un sens prévisible. Ces obligations ne pourraient jamais
être définies ni même définissables en des termes compris par les
deux Parties et s'imposant à elles.

Néanmoins, à mon avis, l’arrêt de la Cour auquel j'ai donné
mon accord ne porte pas atteinte à la Convention et lui conserve
sa valeur intégrale.

La Convention garde, sur la plan de l’administration de la tutelle
auquel se limitent sa portée et son domaine, toute la force et toute
la valeur de ses dispositions et des obligations assumées à ce titre
par les Parties contractantes.

(Signé) Percy SPENDER.

80
